Citation Nr: 1455574	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back disorder. 

2.  Entitlement to a rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


 INTRODUCTION


The Veteran served on active duty from April 1985 to September 2006. 

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a Central Office hearing was held before the undersigned. A transcript of this hearing is associated with the claims file.  This case was previously before the Board and was remanded in January 2011 for additional development (the January 2011 Board decision also denied the claims of service connection for a left knee disability and bilateral plantar fasciitis).

The matter of an increased rating for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative changes of the lumbar spine originated in service.


CONCLUSION OF LAW

Service connection for degenerative changes of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the claim seeking service connection for a back disability is being granted in full; any error committed with respect to either the duty to notify or the duty to assist as to this matter is harmless and will not be further discussed.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Review of the record shows that the Veteran was seen on a number of occasions for low back pain in service.  He was initially seen in November 1986 for a 2-3 month history of radiating lower back pain.  The assessment was low grade lower back muscle strain.  These records include a May 1999 X-ray examination report which shows a diagnostic impression of minimal degenerative changes of the lumbar spine.  These records also include findings of pain on palpation, restricted range of motion and findings of muscle spasm on examination of the back.  A March 2006 treatment report includes an assessment of lumbar back strain.  On August 2006 retirement examination, the Veteran reported a history of recurrent back pain since 1987.  

Post service, the Veteran has continued to be seen by medical personnel for complaints of recurrent low back pain.  

On June 2007 VA examination, the Veteran reported intermittent episodes of lower back strain over the past 19 years.  The last episode was 4 years previously and he had no symptoms at the time of examination.  Lumbar spine X-ray was interpreted as negative.  The examiner provided no diagnosis as to a lower back condition because there was no pathology on examination.  

Subsequent post service treatment records include a September 2010 report of X-ray examination which shows an impression of degenerative spondylosis, particularly at L4-5.  

During his October 2010 Central Office hearing, the Veteran testified that his back symptoms began during service in 1987 and he has experienced recurrent back pain since.  There is no basis in the record to question his credibility in this respect.  

In light of the lumbar spine complaints and treatment in service, the Veteran's assertions of continuity of symptoms and current findings of lumbar spine degenerative changes; the Board finds that the evidence is in equipoise and resolves doubt in the Veteran's favor.  Therefore, service connection for a low back disorder, diagnosed as degenerative spondylosis, is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back disorder is granted.


REMAND

Regarding the claim for an increased rating for hypothyroidism, a review of the record found that further development of the evidence is necessary to fulfill VA's obligation to assist the Veteran with the development of evidence to substantiate his claim.

In March 2011, the Veteran provided authorization (VA Form 21-4142) for VA to obtain records from Volvo Medical Associates from late 2006 to early 2007 and from Tricare from 2007 to the present.  [Notably, records from Volvo Medical Associates from December 2006 to April 2007 were previously of record.]  Review of the record suggests that the evidence pursuant to these authorizations have not been requested (and the February 2012 supplemental statement of the case (SSOC) incorrectly states that the Veteran did not respond to a February 2011 development letter requesting additional evidence).  Based on the allegations in this matter and the evidence compiled to date, such records are likely to contain pertinent (and perhaps dispositive) information, and must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining updated authorizations (VA Form 21-4142), the RO should obtain any outstanding records of treatment or evaluation for hypothyroidism since October 1, 2006 from Volvo Medical Associates or Tricare and/or any other source appropriately identified by the Veteran.  

2.  The RO should arrange for any additional development deemed necessary (to include obtaining an updated medical examination/opinion) and readjudicate the claim the claim for an increased rating for hypothyroidism.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


